Appeal by the defendant from an order of the Supreme Court, Suffolk County (Mullen, J.), dated June 14, 2005, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court properly assessed points for the defendant’s failure to accept responsibility for his offenses (see People v Gochnour, 50 AD3d 754 [2008], lv denied 10 NY3d 716 [2008]; People v Fortin, 29 AD3d 765 [2006]). Further, the refusal of the Supreme Court to grant the defendant a downward departure from his presumptive risk assessment was a provident exercise of discretion (see People v Gochnour, 50 AD3d 754 [2008], lv denied 10 NY3d 716 [2008] ).
*708The defendant’s remaining contentions are without merit. Rivera, J.E, Miller, Angiolillo and Chambers, JJ, concur.